Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments filed on 4/21/21, and 4/22/21, collectively overcome the previously relied upon prior art rejection to Yen et al. (US 2016/0351835).  As pointed out by the Examiner in the final rejection, variable Y as applied to Yen et al. is only taught as being equal to a CR’R’’ group.  This group is no longer part of the Markush group for variable Y in the independent claims.  An additional relevant prior art teaching is cited on the attached PTO-892 form (Hong et al., CN-106831884).  Hong et al. discloses iridium complexes which have as a portion of a ligand, one having five fused rings consisting of three 6-memebered rings and two 5-membered rings with the two 5-membered rings being fused to each other.  However, neither 5-membered ring reads on Formula III as recited in Applicants independent claims.  An additional closely related prior art reference is Ma et al. (US 2016/0141522, already of record).  Ma et al. teaches iridium complexes which have as ring G one comprising five fused aromatic rings with at least one ring satisfying formula III as claimed.  However, none of the embodiments taught therein include embodiments in which two five-membered rings are fused to one another as required by the independent claims.  One exemplified ligand LA50 has two five membered rings joined together in a spiro configuration; however, it is understood that a spiro configuration is not a type of ring fusion as understood by one having ordinary skill in the art.  The obviousness double patenting rejection has been withdrawn as the copending application has a later filing date and no other rejections are present.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Robert S Loewe/Primary Examiner, Art Unit 1766